Citation Nr: 0313747	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  94-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L5-S1 as secondary to a service connected low 
back disability.

2.  Entitlement to an increased (compensable) evaluation for 
a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to July 
1976 and from January 1980 to February 1983 and from 
September 1988 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1993 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 1996 and November 1998, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was most recently returned to the Board in November 2002.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

In a letter dated December 18, 2002, the Board notified the 
veteran specifically as to what evidence is needed to support 
his claims under the VCAA, as contemplated under controlling 
legal authority.  However, in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), 
which requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and that the claimant has "not less 
than 30 days to respond to the notice" is invalid because it 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  As matters stand, the 
record has a procedural defect in the notice required under 
the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO in 
order to satisfy VA's duty to notify the veteran.

Under the circumstances, this case is REMANDED to the RO to 
notify the veteran as follows:

We have a duty to notify you and your representative, 
if you have one, of any information and evidence needed 
to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and 
address of a medical care provider who may have 
evidence pertinent to the claim.  In your case, 
evidence needed to substantiate your claim for 
entitlement to service connection for herniated nucleus 
pulposus at L5-S1 as secondary to a service connected 
low back disability would be a medical opinion by a 
physician who has reviewed the pertinent medical 
records in your claims file that residuals of a back 
injury which you sustained during active military 
service caused or have aggravated a herniated nucleus 
pulposus at L5-S1.  Evidence needed to substantiate 
your claim of entitlement to an increased (compensable) 
evaluation for a low back disability would be medical 
evidence tending to show you meet the criteria for the 
next higher rating, which is that you have 
characteristic pain on motion of your back.  It is your 
responsibility to submit such evidence needed to 
substantiate your claims. 

The RO should allow the veteran the period of time provided 
by law for a response.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to fulfill 
VA's duty to notify the veteran under the VCAA.  No action is 
required of the veteran until he receives further notice.  

In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




